DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brick Power on 6/8/2022.

	The application has been amended as follows:
Claim 1:
In line 10, replace “is likely to exceed” with “exceeds”.
In line 11, replace “is likely to exceed” with “exceeds”.

				REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The claims are allowable over the cited art for reasons discloses below:
Claims 1, 3-5, 14, and 16-19 are allowed.
The references cited are: Dabic (Pub. No. US 20120301009) view of Liberator JR. (Pub. No. US 20190114762).
The following is an examiner’s statement of reasons for allowance: Regarding claim 1 the prior art of record does not teach, alone or in combination, “using artificial intelligence in money counting machine; determining whether a misspelling in the text or a characteristic of a serial number imparts the paper currency with an actual value that exceeds the face value with artificial intelligence; and if the actual value exceeds the face value, generating an alert of a collectability of the paper currency ”.

NOTE: The text or serial number is the original print when the currency is created. 
	Independent 14 and 17 are allowed for the same reason as claim 1. 
	Dependent Claims 3-5, 16, 18, and 19 are allowed for being dependent on claims 1, 14, and 17.

4.          Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.		


				              Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-7 PM..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-0101 (IN USA OR CANADA) or 571-272-1000.

/SOLOMON G BEZUAYEHU/           Primary Examiner, Art Unit 2666